Citation Nr: 1618338	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1974, and from May 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  In April 2011, the Board remanded the case for additional evidentiary development.  While the case was in remand status, the RO assigned the maximum 30 percent schedular evaluation for left and right knee conditions with recurrent subluxation, and granted the claim for service connection for a low back disability.  These awards represent a full grant of the benefits sought on appeal.  Therefore, there remains no controversy as to those claims for the Board's consideration. Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In December 2014, the Board denied the claims listed on the title page.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 order based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of these claims.  The Veteran agreed to no longer pursue an appeal of the other claim that had been denied by the Board in the December 2014 decision.

The Board notes that, at the same time that this case was on appeal to the Court, the Veteran filed a claim for increased rating for the knee disabilities on appeal.  The RO issued a rating decision denying an increased rating for the knees in June 2015.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board should determine whether the May 2011 VA examination of the knees was adequate.  Specifically, the parties directed the Board to determine whether the examination provided sufficient details of claimed functional loss of a joint "in sufficient detail so that the Board's evaluation will be a fully informed one," and noted that a medical examination report should detail its findings "in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (quoting Deluca v. Brown, 8 Vet.App. 202, 206 (1995)); see also D'Aries v. Peake, 22 Vet.App. 97, 104 (2008) (quotations omitted).  The parties also noted, nonetheless, that the May 2011 VA examiner did furnish a good deal of detail regarding the functional loss Appellant's service-connected bilateral knee conditions caused the Veteran.  Finally, the parties agreed that remand was necessary for the Board to determine whether VA must provide Appellant with an additional medical examination to determine the actual functional loss she experienced due to pain in terms of "the degree of additional range-of-motion loss."  

Upon review of the Joint Motion, and considering that the record reflects that the Veteran has continued to have treatment for her knee disabilities, the Board finds that the 2011 examination is not adequate for rating these claims.  

The record contains a VA Knee and Lower Leg Conditions Disability Benefits Questionnaire dated in May 2015.  The examination, however, is not fully responsive to the critical issue of the degree of functional loss the Veteran actually experiences in terms of the degree of additional range of motion loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Owing to the fact that the report is not adequate for rating purposes, the Board will order an additional examination.  

Specifically, the examiner noted abnormal range of motion and no pain on examination, but then noted that there was pain with weight bearing, with objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue bilaterally.  Pain was noted as a factor causing functional loss.  Also, the examiner stated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time, despite the fact that there were observations of pain elsewhere on the examination.  In sort, the report's inconsistencies compel the Board to order additional examination in order to fulfill VA's duty to assist.  See 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the Veteran's bilateral knee disabilities on appeal.

2.  When the above action has been accomplished, afford the Veteran a VA examination of the knees by an examiner who has not yet examined the Veteran.  To the extent possible, the examination should be scheduled during a period of flare-up.  

The electronic claims file (VBMS, Virtual VA) should be made available for the examiner to review, and the examination report should indicate that this was accomplished. 

The examiner should describe all symptoms including pain or weakness and functional impairment, if present.  The examination should include all necessary testing, specifically range of motion studies. 

Based on objective demonstration of repetitive motion of the knees, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. 

Based on objective demonstration of repetitive motion of the knees, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly over a period of time and, if feasible, this determination also should be portrayed in terms of the degree of additional range of motion loss due to pain on use during flare-ups.  If the examiner provides an estimate of additional loss of range of motion on flare-ups, the examiner should specify how much of that estimate would affect extension and how much of that estimate would affect flexion.  

The supporting rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




